Motion Granted; Appeal Dismissed and Memorandum Opinion filed July 28,
2022.




                                      In The

                    Fourteenth Court of Appeals

                               NO. 14-21-00740-CV

  IN RE GUARDIANSHIP OF THOMAS NEY HUNT, II, AN ALLEGED
                 INCAPACITATED PERSON

                On Appeal from the County Court at Law No. 3
                           Fort Bend County, Texas
                    Trial Court Cause No. 21-CPR-036072


                         MEMORANDUM OPINION

      This is an appeal from a judgment signed December 13, 2021. On July 5,
2022, appellants filed a motion to dismiss the appeal. See Tex. R. App. P. 42.1.
The motion is granted.

      We dismiss the appeal.

                                                   PER CURIAM

Panel consists of Chief Justice Christopher and Justices Wise and Jewell.